Citation Nr: 9902519	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1970 to August 
1992.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from an October 1997 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to nonservice-connected pension benefits.  


REMAND

The veteran contends that he is entitled to nonservice-
connected pension benefits because he is unemployable on the 
basis of nonservice-connected disabilities.  The veteran 
further contends that the RO has failed to obtain all 
pertinent medical records, and that additional claimed 
disabilities were not evaluated by the RO.

The RO should first request that the veteran clarify whether 
or not he desires a personal hearing before the Board with 
respect to this appeal.  The Board notes that he did not 
indicate on his VA Form 9 [substantive appeal] whether or not 
such a hearing was desired.  If the veteran desires a hearing 
before a Board Member, such should be scheduled.

It appears that the RO has failed to obtain or request 
treatment records pertaining to the veteran from the West Los 
Angeles VA Medical Center (VAMC), which the veteran 
identified in his correspondence of May 1998.  Prior to the 
final determination as to the veterans entitlement to 
nonservice-connected pension benefits, the RO is obliged to 
obtain and consider treatment records which are 
constructively within the possession of the VA, pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that the veteran has failed to provide the RO 
with authorization for release of treatment records from 
private institutions which he has identified, effectively 
limiting the ROs ability to obtain and consider such records 
in connection with the veterans claim.  With this in mind, 
the Board notes that the VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit by when 
requested to submit evidence or report for examination.  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The veteran was afforded a VA general medical examination in 
August 1997, after he failed to report to a previously 
scheduled VA examination in June 1997.  The veteran contends 
that he has additional disabilities which were not identified 
on VA examination.  In the event that records obtained from 
the VAMC in West Los Angeles or any private medical records 
obtained on authorization from the veteran indicate that 
further VA medical examination is necessary, such an 
examination or examinations should be scheduled.  

In addition, if the veteran submits or the RO obtains 
evidence which indicates that further development is 
necessary, such other further development, as the RO in its 
discretion deems appropriate, should be completed prior to 
the ROs readjudication of the veterans claim of entitlement 
to nonservice-connected pension benefits.

Accordingly, the case is REMANDED for the following 
development:

1.  Initially, the RO should contact the 
veteran in order to determine whether he 
desires a hearing before a member of the 
Board.  If the veteran responds 
affirmatively to the ROs inquiry, 
appropriate steps should be taken to 
schedule the veteran for such hearing, 
and the actions called for in paragraphs 
2-5 below should not be undertaken.

2.  If the veteran declines a hearing, 
the RO should  obtain the names and 
addresses and dates of treatment for any 
and all medical care providers who 
provided treatment for the veterans 
claimed currently disabling conditions.  
The RO should also request clarification 
from the veteran as to whether or not he 
is in receipt of Social Security 
disability benefits.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of any treatment records 
and/or Social Security Administration 
records referred to by the veteran which 
have not been previously obtained.  All 
available records should be associated 
with the claims folder, and any attempt 
to obtain these records should be 
specifically documented.

3.  The RO should obtain medical 
treatment records pertaining to the 
veteran from the VAMC in West Los 
Angeles, California, dating from the 
veterans discharge from service in 
August 1972 to the present.

4.  Thereafter, if in the discretion of 
the RO, further development of the 
veterans claim is in order, such 
development should be pursued, to 
include, if necessary, a further VA 
examination to determine the current 
level of all disabilities.

5.  When the above is completed to the 
extent possible, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.   Thereafter, the case 
should be returned to the Board, if in 
order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
